DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 1 and Subspecies Embodiment A, with corresponding claims 1, 8, 18, 20, 21, and 23-28, in the reply filed on 05/04/2022 is acknowledged.  Claims 2-7, 9-17, 19, 22, and 29-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species/subspecies embodiments, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (US 2013/0256724 A1; hereinafter “Jin”).
Regarding Claim 1, referring to Figs. 1-4 and related text, Jin teaches a light emitting device, comprising: a light-emitting diode (LED) structure (110, 120, and 130) having an active region (120) and made of a material including GaN, the active region having a p-side (130) and an n-side (100) (paragraphs 21-29); an optical element (100) disposed on the LED structure and made at least in part of a material including GaN (paragraphs 22-25), the optical element configured to collimate and steer a light emitted by the LED structure (fig. 4 and paragraph 33); and a reflective contact (a reflector layer, not shown) disposed opposite to the optical element (paragraph 32).
Regarding Claim 8, Jin teaches wherein a size of the active region is substantially the same as a size of the optical element (fig. 1, a lateral size of 120 is substantially the same as a lateral size of 100).
Regarding Claim 18, Jin teaches wherein the active region of the LED structure and the optical element are monolithically integrated (figs. 1 and 6).
Regarding Claim 20, Jin teaches wherein the active region is laterally offset from the optical element (fig. 1, the light emitting region of 110, 120, and 130 is offset towards a left side from a center region of 100).
Regarding Claim 21, Jin teaches wherein the offset is based on a position of the light emitting device in an array of light emitting devices (paragraph 5.  For example, LED modules for displays would have a plurality of LEDs 10 as an array).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jin as applied to claim 1 above, and further in view of Chang et al. (US 2016/0181476 A1; hereinafter “Chang”).
Regarding Claim 23, teaching of Jin has been discussed above except tapered sidewalls of the LED structure.  Chang teaches a light emitting device (an LED 150), comprising a LED structure (122, 124, and 126), wherein at least a portion of the LED structure is tapered such that tapered sidewalls (125 being tapered) are formed around an active region (126) of the LED structure (fig. 3 and paragraphs 36-37).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Jin with that of Chang as one of readily available design choice for the LED structure with the sidewalls and the reflector layer corresponding to the sidewalls.  
Regarding Claim 24, Chang teaches further comprising one or more materials (110) disposed to cover at least a portion of the tapered sidewalls (paragraphs 36-38).
Regarding Claim 25, Chang teaches wherein the one or more materials include one or more of: an absorber material, a dielectric material, or a metallic material (paragraph 41).
Regarding Claim 26, Chang teaches wherein the one or more materials include one or more of: a non-reflective material, a material having angular dependent reflectivity, or a highly reflective material (paragraph 43).
Regarding Claim 27, the combined teaching of Jin and Chang teaches wherein the one or more materials disposed on the tapered sidewalls are collectively configured to redirect at least a portion of light emitted by the LED structure towards the optical element (Jin, fig. 1 teaching optical element and Chang, figs. 1-3 teaching redirecting light emitted by the LED structure).
Regarding Claim 28, Jin teaches wherein the material from which the LED structure is made includes InGaN (paragraph 28).

Claims 1, 8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. (US 2014/0209930 A1; hereinafter “Weng”) in view of Yoo et al. (US 2006/0006554 A1; hereinafter “Yoo”).
Regarding Claim 1, referring to Fig. 10 and related text, Weng teaches a light emitting device, comprising: a light-emitting diode (LED) structure (50, 60, and 70) having an active region (60) and made of a material including GaN, the active region having a p-side (70) and an n-side (50) (paragraphs 16-21); an optical element (290) disposed on the LED structure (paragraph 42); and a reflective contact (100) disposed opposite to the optical element (paragraph 24).
Weng does not explicitly disclose that the optical element is made at least in part of a material including GaN.  Yoo teaches a light emitting device, comprising: a micro-lens formed of GaN material to obtain the desired light extraction property (paragraph 65).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Weng with that of Yoo in order to obtain the desired light extraction property.
	While the combined teaching of Weng and Yoo is silent regarding the limitation “the optical element configured to collimate and steer a light emitted by the LED structure”, teaching of Weng and Yoo teaches each and every limitation of light emitting device recited in claim 1.  Furthermore, the combined teaching of Weng and Yoo teaches the optical element such as the micro-lens (Weng, paragraph 42 and Yoo, paragraph 65), which is identical to that of the invention disclosed in paragraph 39 from the Specification.  Accordingly, since the structure/compound disclosed in the combined teaching of Weng and Yoo is identical to that of the claim, claimed property or function, “the optical element configured to collimate and steer a light emitted by the LED structure”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 8, Weng teaches wherein a size of the active region is substantially the same as a size of the optical element (fig. 14, a lateral size of 60 is substantially the same as a lateral size of 290).
Regarding Claim 28, Weng teaches wherein the material from which the LED structure is made includes InGaN (paragraph 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829